Citation Nr: 9921613	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board in January 1996 
for additional development, to include a VA examination, and has 
since been returned for final appellate review.  In the remand, 
the Board determined that the veteran had raised the following 
issues and requested that they be adjudicated by the RO: (1) a 
claim for service connection for arthritis of the feet as 
secondary to the service-connected bilateral pes planus; (2) a 
claim for service connection for a sensory deficit of the feet as 
secondary to the service-connected pes planus and (3) a claim of 
entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU). 

Subsequently in a November 1997 rating decision, the RO denied 
service connection for both arthritis and sensory deficits of the 
feet as secondary to the service-connected bilateral pes planus.  
The veteran's claim of entitlement to a TDIU was also denied.  
The veteran was informed of the RO's decision on December 02, 
1997.  In a statement, submitted by the veteran's representative, 
dated in January 1998, the representative disagreed with the 
denial of service connection for both arthritis and sensory 
deficits of the feet as secondary to the service-connected 
bilateral pes planus.  In October 1998, the RO issued a 
Supplemental Statement of the Case with respect to the issue of 
service connection for arthritis of the feet as secondary to the 
service-connected bilateral pes planus.  No further 
correspondence was received from either the veteran or his 
representative until February 1999.  Therefore, as the record 
contains no substantive appeal from the veteran regarding this 
issue, this issue is not currently on appeal to the Board.   


FINDINGS OF FACT

1.  The veteran's claim for service connection for a psychiatric 
disorder as secondary to the service-connected bilateral pes 
planus is not plausible.

2.  Current manifestations of the veteran's service-connected 
bilateral pes planus include the issuance of special orthopedic 
shoes and no evidence of any marked deformity, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation; no more than 
severe overall bilateral pes planus has been demonstrated.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric disorder 
as secondary to the service-connected bilateral pes planus is not 
well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).  

2.  The schedular criteria for a rating in excess of 30 percent 
for the service-connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.71a,  Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claim 

The threshold question is whether the veteran's claim of 
entitlement to service connection for a psychiatric disorder as 
secondary to the service-connected bilateral pes planus is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
There must be more than a mere allegation; the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Moreover, where a 
determinative issue involves a medical diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim based on direct service connection 
to be considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
A claim for secondary service connection, like all claims, must 
be well-grounded. Reiber v. Brown, 7 Vet. App. 513 (1995).  
Generally, when a veteran contends that his or her service-
connected disability has caused a new disability, he or she must 
submit competent medical evidence of a causal relationship 
directly between the two disabilities to establish a well-
grounded claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  A disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet. App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected on a 
secondary basis.

In this case, there is no competent medical evidence 
demonstrating that the veteran currently has a psychiatric 
disorder which was acquired as a result of service or that a 
psychosis was manifested to a degree of 10 percent or more within 
a year of discharge from service, and the veteran does not 
contend otherwise.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
Rather, the veteran specifically contends that he currently has a 
psychiatric disorder as a result of pain and stress associated 
with the service-connected bilateral pes planus.  In this regard, 
numerous VA medical records, dating from 1991 to 1999, and a 
Social Security Award determination letter, dated in December 
1993, reflect that the veteran has been diagnosed as having a 
variety of psychological disorders such as, dysthymia, a 
dependent personality disorder, generalized anxiety disorder and 
panic disorder without agoraphobic.  In this case, however, none 
of the aforementioned disorders have been found to have been 
either caused or aggravated by the service-connected bilateral 
pes planus.  In this regard, an August 1993 VA examination report 
reflects that the veteran's psychiatric disorders, dysthymia and 
dependent personality disorder, were a result of the stress 
associated with the veteran being homeless and the necessity of 
having to depend on his sister for support and who was thought to 
have been abusing him.  More recently, during a May 1997 VA 
mental Disorders examination, it was the opinion of the VA 
examiner there was nothing in any literature which specifically 
related the veteran's foot problems to an anxiety disorder.  The 
examiner further noted that the "dissociative reaction," 
experienced by the veteran in service, might have been the result 
of a pre-service panic attack.  A copy of a December 1993 Social 
Security Administration decision by an administrative law judge 
finding that the veteran had been disabled under the provisions 
of the Social Security Act since June 1989 is not probative to 
the issues at hand, i.e., whether a psychiatric disorder is 
related in any way to the bilateral pes planus, evaluated as 30 
percent disabling.

While the Board notes that the veteran has submitted statements 
in support of his claim, as a lay person, is not qualified to 
establish a medical diagnosis or show a medical etiology merely 
by his own assertions, as such matters require medical expertise. 
Grottveit and Espiritu, supra.  The Board therefore concludes 
that without the requisite competent medical evidence attributing 
any psychiatric disorder to the causation of or worsening of a 
psychiatric disorder to the veteran's service-connected bilateral 
pes planus, the veteran's claim is not well grounded and is 
denied.  Caluza and Jones, supra.

As to the foregoing claim of entitlement to service connection 
for a psychiatric disorder as secondary to the service-connected 
bilateral pes planus, the Board recognizes that the RO denied the 
veteran's claim on the merits in an October 1998  Supplemental 
Statement of the Case, while the Board has concluded that the 
claim is not well-grounded.  However, The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well-
grounded analysis." See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim of entitlement to service connection 
for the claimed disorder, and the reasons why his current claim 
is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).

II.  Increased Evaluation Bilateral Pes Planus

The Board finds that the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected bilateral pes 
planus is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that this claim is plausible. 
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998). The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for bilateral pes planus, for 
which the RO has assigned a 30 percent rating under the 
provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5276 of the 
Rating Schedule.  Pursuant to Diagnostic Code 5276, a 30 percent 
rating is warranted for severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities; a 50 percent 
rating is warranted for pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.

The veteran contends, in essence, that his service-connected 
bilateral pes planus is more severely disabling than the current 
30 percent disability evaluation reflects as a result of such 
symptoms as an inability to walk or stand for prolonged periods 
of time and constant pain and burning in his feet.  The veteran 
also maintains that he is unable to work as a result of the 
service-connected disability at issue. 

Numerous VA medical records, dating from 1990 to 1997, 
pertinently reflect that the veteran has sought continuous 
treatment for his feet, that he has complained of bilateral foot 
pain, had severe bilateral pes planus with complete loss of the 
longitudinal arches, had pain to palpation of the right first 
metacarpophalangeal joint, loss of range of motion, bilateral 
degenerative joint disease in the metacarpal phalangeal joint, 
had undergone a cheilectomy of the right first metatarsal 
phalangeal joint, had been issued special orthotic shoes for his 
right foot and had metatarsalgia and pes planus with concomitant 
plantar fasciitis.  

A June 1997 VA feet examination report reflects that the veteran 
complained of having foot pain and that his left foot swelled and 
burned.  He reported that he had tried custom made shoes, which 
were to large and turned his left ankle in.  It was noted that he 
had tried the medication, Zostrix, for the previous two weeks.  
The examiner related that the veteran had had surgery on the 
metacarpophalangeal joint on the right foot years previously, 
which had improved.  An examination of the feet in June 1997, 
revealed that the veteran had pain to palpation to the metatarsal 
heads, 1-3, and toes, 1-3, both plantar and dorsal.  There was 
also pain with motion of the first metatarsal phalangeal joint 
and the left metatarsophalangeal joint revealed limited motion.  
The veteran was found to have been unable to stand on one limb at 
a time with single limb support.  The veteran did not balance 
well.  His sharp/dull sensation was intact dorsally on the left, 
but not dorsally on the right or on plantar, bilaterally.  The 
veteran's vibratory sensation was diminished and his patella 
reflex was 2.  His Achilles reflex was diminished.  The veteran 
walked with an antalgic stumbling type gait with poor balance.  
Calcaneal eversion was greater on the right than on the left.  X-
rays of the feet revealed joint narrowing of the first metatarsal 
phalangeal joint, bilaterally, with ectopic bone formation noted 
both medially and laterally on the metatarsophalangeal joints, 
bilaterally.  There was no evidence of any fractures or 
dislocations.  The talar head was well covered bilaterally by the 
navicular.  On latera view, the veteran had mild flattening of 
the arch in both feet, which was more severe on the left.  The 
veteran was diagnosed as having pes planovalgus.  It was 
recommend that the veteran be issued orthotics and continue with 
the medication, Zostrix.  While the examiner indicated that 
surgery for the metatarsal phalangeal joint would help the hallux 
limitus, it would not alleviate the pain in the foot or improve 
the veteran's balance or arch height.  

A June 1997 VA Peripheral Nerves examination report reflects that 
the veteran complained of numbness and pain in his feet.  It was 
noted that the veteran was able to walk.  On examination, the 
veteran had pes planus, bilaterally.  Reflexes were 2+, but were 
absent in the ankles.  A sensory examination was also decreased 
in both feet up into the ankle.  The veteran was diagnosed as 
having polyneuropathy and pes planus.  

X-rays of the left foot, performed by VA in September 1997, 
reflect that the veteran had severe degenerative changes in the 
left first metatarsophalangeal joint.  

A February 1999 VA feet examination report reflects that the 
veteran history with respect to his feet was recorded.  The 
veteran related that he did not have any weakness, swelling, 
stiffness, swelling, heat or redness with respect to his feet.  
He reported that he had constant diffuse pain in his feet.  It 
was noted that he had fractured the base of the right fifth toe 
and that he had received a cast.  The examiner noted that the 
veteran had not tried anything to relieve the discomfort in the 
feet.  An examination of the feet revealed that vascularity was 
2/4 dorsalis pedis and posterior tibial, bilaterally.  Capillary 
fill time was noted to have been less than three seconds times 
ten. There was no evidence of any varicosity or edemas.  Neural 
was diminished bilaterally and there was no evidence of any 
pathologic reflexes.  The veteran's nails were long, thick 
dystrophic 1-5, bilaterally.  There was a positive warm, dry skin 
with positive hair growth, but no lesions were noted.  There was 
a cicatrix noted over the first metacarpophalangeal joint of the 
right foot where a tylectomy procedure had been performed to 
clean up the first metatarsal joint of arthritic debris.  There 
was a decrease in the arch height of both feet.  A mild 
protuberance was noted at the base of the fifth metatarsal right 
foot which correlated with the bony perforation from the recent 
fracture.  Range of motion of all joints was noted to have been 
within normal limits with no evidence of any crepitus, tracking 
of any joints, or end of motion pain.  There was also no pain on 
either dorsiflexion or plantar flexion.  

The examiner during the February 1999 feet examination indicated 
that the veteran did not have any problems with ambulation in his 
gait.  The veteran had some mild calcaneal eversion and a 
decreased arch height of the mid-tarsal joint, bilaterally.  
According to the examiner, it did not appear that any 
manipulation or insert device would correct the veteran's problem 
or discomfort.  X-rays of the feet were found to have been 
unremarkable with the exception of an undisplaced fracture at the 
base of the fifth metatarsal, some soft tissue swelling at the 
base of the fifth metatarsal of the right foot and a well-healed 
surgical scar at the first metatarsal phalangeal joint of the 
right foot.  The examiner felt that the veteran's condition was 
manifested from his flat foot.  

A February 1999 Peripheral Nerve examination report reflects that 
the veteran had a very tremulous and wide based gait, which was 
found to have been compatible with alcoholic cerebellar 
degeneration.  The veteran was noted to have a large amount of 
foot pain.  The examiner indicated that there was no evidence of 
any features of Charcot-Marie-Tooth Disease which would have 
caused flat feet.  The veteran had the absence of vibratory sense 
distally, which was noted to have been compatible with alcohol 
neuropathy.  The veteran was diagnosed as having chronic 
bilateral foot pain, chronic pain syndrome, chronic alcoholic 
distal painful sensory neuropathy and alcoholic cerebellar 
degeneration.  

In considering the veteran's claim for an increased rating for 
his service-connected bilateral pes planus, the Board has no 
reason to dispute the substance of his contentions, particularly 
his reference to having been issued shoes of an apparently 
orthopedic nature.  Notwithstanding the foregoing consideration, 
the Board is of the opinion, following its review of the 
pertinent evidence of record, that an increased rating for the 
bilateral pes planus is not warranted.  In reaching the foregoing 
conclusion, the Board observes that while the veteran complained 
of having constant pain in both feet which was un-relieved by 
orthopedic shoes, he was found during a recent VA examination in 
February 1999 to have had full range of motion of all joints (as 
compared to limited motion of the left first metacarpal 
phalangeal joint in June 1997), with no evidence of any pain on 
motion, crepitus, or problems in ambulation ( as compared to a 
June 1997 VA examination report wherein the veteran was reported 
to have walked with an antalgic stumbling gait with poor 
balance).  While the examiner in February 1999 indicated that any 
manipulation or insert device in the veteran's shoes would not 
alleviate the veteran's problems, there was no evidence of any 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasms of the tendo 
Achilles on manipulation on recent VA examinations, conducted in 
February 1999, such as to warrant a 50 percent evaluation in 
accordance with Diagnostic Code 5276.  Finally, the Board 
observes that while the veteran was found to have had a very wide 
based and tremulous gait and an absence of vibratory sense 
distally during a February 1999 Peripheral Nerve examination, 
such manifestations were found to have been caused by his non-
service-connected alcoholic cerebellar degeneration and alcohol 
neuropathy, respectively, and not the service-connected bilateral 
pes planus.  Given the foregoing observations, then, the Board is 
readily persuaded that, at most, no more than "severe" 
bilateral pes planus has been demonstrated and that, therefore, 
an evaluation in excess of the currently assigned 30 percent 
disability evaluation for such disability is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  

In evaluating a service-connected disability, the Board attempts 
to determine the extent to which a service-connected disorder 
adversely affects the ability of the body to function under the 
ordinary conditions of life, including employment.  38 C.F.R. § 
4.10.  The Board also considers functional loss due to damage or 
pain. Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and it must be 
manifested by adequate evidence of disabling pathology, 
especially when the functional loss is due to pain.  38 C.F.R. § 
4.40.  Although the veteran continued to complain of constant 
pain in his feet, the VA examiner in February 1999 indicated that 
the veteran had full range of motion within all the joints of the 
feet with no evidence of any pain on range of motion or pain on 
dorsiflexion or plantar flexion.  Indeed, as noted previously, 
the veteran did not experience any problems with ambulation in 
his gait during the VA feet examination in February 1999 (any 
problems associated with the veteran's gait noted during the 
Peripheral Nerve examination, conducted in February 1999, was 
found to have been the result of the non-service-connected 
alcoholic cerebellar degeneration and alcoholic neuropathy).  In 
any case, there is no showing of significantly disabling 
pathology as a result of flat feet beyond that for which the 
veteran is currently compensated.  The Board concludes that the 
preponderance of the evidence is against an evaluation in excess 
of 30 percent for the service-connected bilateral pes planus.

The Board observes that while the veteran has asserted that he is 
unable to perform his job as a result of the service-connected 
bilateral pes planus, he has not submitted any employment records 
indicating that he has lost time from work as a result of the 
service-connected disability at issue.  Further, the record in 
this case presents no evidence or argument to reasonably indicate 
that the provisions of 38 C.F.R. Part 4, §§ 4.16(b) or 
3.321(b)(1) (1998) are potentially applicable.  In addition, 
there is no evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to warrant 
an extraschedular rating. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, the Board will not address the issues of 
benefit entitlement under the provisions of 38 C.F.R. Part 4, §§ 
4.16(b) or 3.321(b)(1) (1998).


ORDER

Service connection for a psychiatric disorder as secondary to the 
service-connected bilateral pes planus is denied.

An evaluation in excess of 30 percent for bilateral pes planus is 
denied. 


REMAND

A review of the record discloses that in a November 1997 rating 
decision, the RO denied the veteran's claim for sensory deficit 
of the feet as secondary to the service-connected bilateral pes 
planus.  After receiving notice of the RO's decision in December 
1997, the veteran's representative in a written argument, dated 
in January 1998, entered disagreement with the denial of service 
connection for sensory deficits of the feet as secondary to the 
service-connected bilateral pes planus.  As the case was pending 
before the Board on other issues, the RO has not had the 
opportunity to issue a statement of the case addressing the issue 
regarding the claim for service connection for sensory deficits 
of the feet as secondary to the service-connected bilateral pes 
planus.  

In Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 1999), 
the Court held that, where a NOD had been filed, the Board erred 
in finding that the issue was "not now in appellate status," 
and should have remanded rather than referred the case to the RO.  
Accordingly, the Board is required to REMAND this issue to the RO 
for issuance of a statement of the case regarding the issues of 
entitlement to service connection for sensory deficits of the 
feet as secondary to the service-connected bilateral pes planus.   

The RO should issue a statement of the case 
concerning the issue of a claim of 
entitlement to service connection for 
sensory deficits of the feet as secondary 
to the service-connected bilateral pes 
planus.

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issues should this case 
be returned to the Board.  See 38 U.S.C.A. § 7104(a) (West 1991).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

